DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-22 and 26-27 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 08/14/2020 and 08/19/2020 and reviewed by the Examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-22 and 26-27, drawn to a culling clip apparatus, classified in A01K 97/00.
Group II: Claim 23-24, drawn to a balance beam weigh scale, classified in G01G 1/26.
Group III: Claim 25, drawn to a bobber assembly, classified in A01K 93/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination of “the balance beam weigh scale comprising; a handle” recited in claim 23. The subcombination has separate utility such as being used to measure the weight of two containers attached to the balance beam.
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcomination of “a removably attachable bobber label” recited in claim 25. The subcombination has separate utility such as being used as a bobber on a fishing line, during casting.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; or the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-24 
Species B: Figs. 25-27
Specifically, Species B has an elongate slot 44 (see Fig. 25) which is not present in Species A.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claims 1-27 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Wendy Slade on 03/25/2022 a provisional election was made without traverse to prosecute the invention of Group I (Claims 1-22 and 26-27) and Species A (Figs. 1-24). Affirmation of this election must be made by applicant in replying to this Office action.
Claims 23-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 and 26-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the upper clamp arm" in line 6. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the upper clamp arm” to --the upper arm--. Claim 26 is rejected for similar reasons.
Claim 14 recites the phrase "the bobber body" in line 3. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the bobber body” to --a bobber body--.
Claim 17 recites the phrase "the relative weight" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the relative weight” to --a relative weight--. Claim 20 is rejected for similar reasons.
Claims 2-22 and 27 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Hebert (U.S. Pat. 10111412).
In regard to claim 1, Hebert discloses a culling clip for use with fish, comprising: a culling clip body having an upper arm and a lower arm spaced from the upper arm (Figs. 1-3, where there is a culling clip 20 that has an upper arm 1’ and a lower arm 1 spaced from the upper arm 1’), the culling clip body having an open position and a closed position (Figs. 1-3, where the culling clip 20 can be moved between an open and closed configuration); a lower clamp arm extending inwardly from the lower arm at an end thereof, the lower clamp arm having a lower clamp arm distal end (Figs. 1-3, where there is a lower clamp arm 11 which extends inwardly from the lower arm 1 and which has a lower clamp arm distal end); an upper clamp arm extending inwardly from the upper clamp arm at an end thereof, the upper clamp arm having an upper clamp arm distal end (Figs. 1-3, where there is a upper clamp arm 11’ which extends inwardly from the upper arm 1’ and which has a upper clamp arm distal end) and wherein the lower clamp arm distal end is spaced from the upper clamp arm distal end when the culling clip body is in the closed position (Fig. 1, where the lower clamp arm distal end (furthest end of 11) is at least spaced from the upper clamp arm distal end (furthest end of 11’) when the culling clip 20 is in the closed configuration); and a locking mechanism for holding the culling clip body in the closed position (Figs. 1-3 and Column 4 lines 45-54, where there is at least a locking mechanism 2/3/3’ (lift pivot assembly) for holding the culling clip 20 in the closed configuration when the rope 6 is extended upwardly (see Fig. 2)).
In regard to claim 2, Hebert discloses the culling clip as claimed in claim 1 wherein the culling clip body is generally elongate C-shaped (Figs. 1-3, where the culling clip 20 at least has an elongate C-shape (see section extending from 14 to 11/11’)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Giannatti (U.S. Pat. 9797422).
In regard to claim 3, Hebert discloses the culling clip as claimed in claim 2. Hebert does not disclose the upper clamp arm is longer than the lower clamp arm. Giannatti discloses the upper clamp arm is longer than the lower clamp arm (Figs. 1-2, where the upper clamp arm 14 is longer than the lower clamp arm 12). Hebert and Giannatti are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that the upper clamp arm is longer than the lower clamp arm in view of Giannatti. The motivation would have been to allow the device to have an upper clamp arm with more surface area to ensure a better grip on the inside of the fish’s mouth (area with relatively less friction), when the device is being used on the bottom lip of a fish.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Barfield (U.S. Pub. 20080271360).
In regard to claim 4, Hebert discloses the culling clip as claimed in claim 1. Hebert does not disclose an upper clamp arm soft material cover over the upper clamp arm and a lower clamp arm soft material cover over the lower clamp arm. Barfield discloses an upper clamp arm soft material cover over the upper clamp arm and a lower clamp arm soft material cover over the lower clamp arm (Figs. 1-2 and Paragraph [0026], where the upper clamp arm 180 and the lower clamp arm 170 at least have a soft material cover 60/70 made of rubber). Hebert and Barfield are analogous because they are from the same field of endeavor which include fish holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that an upper clamp arm soft material cover over the upper clamp arm and a lower clamp arm soft material cover over the lower clamp arm in view of Barfield. The motivation would have been to prevent excessive damage to the areas receiving a clamping force from the device and to provide additional frictional engagement to minimize slippage.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Barfield (U.S. Pub. 20080271360) as applied to claim 4, and further in view of Schlegel (U.S. Pub. 20020189410).
In regard to claim 5, Hebert as modified by Barfield discloses the culling clip as claimed in claim 4. Hebert as modified by Barfield does not disclose the upper clamp arm soft material cover is a sleeve and the lower clamp arm soft material cover is a sleeve. Schlegel discloses the upper clamp arm cover is a sleeve and the lower clamp arm cover is a sleeve (Figs. 3-4 and Paragraph [0026], where there is a sleeve member 20 is designed to slip over the ends of the upper clamp arm and the lower clamp arm). Hebert and Schlegel are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Barfield such that the upper clamp arm soft material cover is a sleeve and the lower clamp arm soft material cover is a sleeve in view of Schlegel. The motivation would have been to have a removable sleeve which would allow the user to easily and quickly replace a damaged or worn-down sleeve without having to replace the whole device.
 In regard to claim 6, Hebert as modified by Barfield and Schlegel discloses the culling clip as claimed in claim 5 wherein the upper clamp arm and the lower clamp arm have a post extending outwardly to hold the upper clamp arm cover and the lower clamp arm cover in place (Schlegel, Figs. 3-4 and Paragraphs [0026-0028], where the upper clamp arm and the lower clamp arm have a post 46 extending outwardly to hold the upper clamp arm cover 20 and the lower clamp arm cover 20 in place). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Barfield and Schlegel such that the upper clamp arm and the lower clamp arm have a post extending outwardly to hold the upper clamp arm cover and the lower clamp arm cover in place in view of Schlegel. The motivation would have been to provide a mechanism to securely position the sleeve cover on the upper clamp arm and the lower clamp arm to prevent disengagement of the cover from the clamp arms.
Hebert as modified by Barfield and Schlegel does not disclose the upper clamp arm and the lower clamp arm each have a plurality of posts extending outwardly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the upper clamp arm and the lower clamp arm each have a plurality of posts extending outwardly, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation would have been to provide additional posts to secure the sleeve covers to the upper clamp arm and the lower clamp arm, which would further prevent disengagement in the case where one post was insufficient to secure the cover to the clamp arms.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Reimels (U.S. Pat. 3604071).
In regard to claim 7, Hebert discloses the culling clip as claimed in claim 1. Hebert does not disclose the locking mechanism includes a locking clasp arm that extends inwardly from one of the upper arm and the lower arm and engages the other of the upper arm and the lower arm and spaced inwardly from the lower clamp arm distal end and the upper clamp arm distal end and the locking clasp arm holds the culling clip body in the closed position. Reimels discloses the locking mechanism includes a locking clasp arm that extends inwardly from one of the upper arm and the lower arm and engages the other of the upper arm and the lower arm (Figs. 1-3, where there is a locking clasp arm 27 that extends inwardly from the lower arm 12 and at least engages the upper arm 11 at rack 21) and spaced inwardly from the lower clamp arm distal end and the upper clamp arm distal end and the locking clasp arm holds the clip body in the closed position (Figs. 1-3, where the locking clasp arm 27 is spaced inwardly from the lower clamp arm distal end 15 and the upper clamp arm distal end 14 and where the locking clasp arm 27 holds the clip 10 in the closed configuration). Hebert and Reimels are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that the locking mechanism includes a locking clasp arm that extends inwardly from one of the upper arm and the lower arm and engages the other of the upper arm and the lower arm and spaced inwardly from the lower clamp arm distal end and the upper clamp arm distal end and the locking clasp arm holds the culling clip body in the closed position in view of Reimels, since the locking mechanism of Reimels could be used with the culling clip of Hebert. The motivation would have been to further prevent the clip from switching into an open configuration when the user lets go of the clip body, reducing the chance of disengagement.
In regard to claim 8, Hebert as modified by Reimels discloses the culling clip as claimed in claim 7 wherein the locking mechanism further includes a thumb slide for disengaging the locking clasp arm (Reimels, Figs. 1-3, where there is at least a thumb slide 29 which assists with disengagement of the locking clasp arm 27).
In regard to claim 9, Hebert discloses the culling clip as claimed in claim 1 and wherein the culling clip body returns to the open position (Fig. 3, where the culling clip 20 returns to the open configuration). Hebert does not disclose the culling clip body is made from resiliently deformable material and wherein the culling clip body returns to the open position upon disengagement of the locking clasp arm. Reimels discloses the clip body is made from resiliently deformable material and wherein the culling clip body returns to the open position upon disengagement of the locking clasp arm (Figs. 1-3, where the clip 10 is at least made from resiliently deformable material that returns to an open configuration upon disengagement of the locking clasp arm 27). Hebert and Reimels are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that the culling clip body is made from resiliently deformable material and wherein the culling clip body returns to the open position upon disengagement of the locking clasp arm in view of Reimels, since the resiliently deformable material of Reimels could be used with the culling clip of Hebert. The motivation would have been to use a material that has enough durability for repeated use. Furthermore, the clip returning to an open configuration allows for quick and easy removal of the fish from the clamp arms.
Claims 10, 14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Mullins (U.S. Pub. 20090107028).
In regard to claim 10, Hebert discloses the culling clip as claimed in claim 1. Hebert does not disclose a bobber assembly attachable to the culling clip body. Mullins discloses a bobber assembly attachable to the culling clip body (Figs. 1-2, where there is a bobber assembly with bobber 30 which is at least attachable to the culling clip body via attachment device 40). Hebert and Mullins are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that a bobber assembly attachable to the culling clip body in view of Mullins. The motivation would have been to attach bobbers with corresponding labels to the culling clip, in order to easily identify a particular fish in a tank that contains multiple fish.
In regard to claim 14, Hebert as modified by Mullins discloses the culling clip as claimed in claim 10 wherein the culling clip body includes an attachment ring (Hebert, Figs. 1-3, where the culling clip 20 includes an attachment ring 4) and the bobber assembly includes a lanyard attached between the bobber body and an attachment device (Mullins, Figs. 1-2, where the bobber assembly includes a lanyard 50 attached between the bobber body 30 and an attachment device 40), and the attachment device is attachable to the attachment ring (Hebert Figs. 1-3 and Mullins Figs. 1-2, where the attachment device 40 of Mullins is at least attachable to the attachment ring 4 of Hebert).
In regard to claim 26, Hebert discloses a culling clip system for use with fish comprising: a culling clip having: a body being general C shaped having an upper arm and a lower arm spaced from the upper arm (Figs. 1-3, where there is a culling clip 20 that has an upper arm 1’ and a lower arm 1 spaced from the upper arm 1’ and where the culling clip 20 at least has an elongate C-shape (see section extending from 14 to 11/11’)), the culling clip body having an open position and a closed position (Figs. 1-3, where the culling clip 20 can be moved between an open and closed configuration); a lower clamp arm extending inwardly from the lower arm at an end thereof, the lower clamp arm having a lower clamp arm distal end (Figs. 1-3, where there is a lower clamp arm 11 which extends inwardly from the lower arm 1 and which has a lower clamp arm distal end); an upper clamp arm extending inwardly from the upper clamp arm at an end thereof, the upper claim arm having an upper clamp arm distal end (Figs. 1-3, where there is a upper clamp arm 11’ which extends inwardly from the upper arm 1’ and which has a upper clamp arm distal end) and wherein the lower clamp arm distal end is spaced from the upper clamp arm distal end when the culling clip body is in the closed position (Fig. 1, where the lower clamp arm distal end (furthest end of 11) is at least spaced from the upper clamp arm distal end (furthest end of 11’) when the culling clip 20 is in the closed configuration); a locking mechanism for holding the culling clip body in the closed position (Figs. 1-3 and Column 4 lines 45-54, where there is at least a locking mechanism 2/3/3’ (lift pivot assembly) for holding the culling clip 20 in the closed configuration when the rope 6 is extended upwardly (see Fig. 2)). Hebert does not disclose a bobber assembly operably attachable to the culling clip. Mullins discloses a bobber assembly operably attachable to the culling clip (Figs. 1-2, where there is a bobber assembly with bobber 30 which is at least operably attachable to the culling clip via attachment device 40). Hebert and Mullins are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that a bobber assembly operably attachable to the culling clip in view of Mullins. The motivation would have been to attach bobbers with corresponding labels to the culling clip, in order to easily identify a particular fish in a tank that contains multiple fish.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Mullins (U.S. Pub. 20090107028) as applied to claim 10, and further in view of Coles (U.S. Pat. 5987808) and Basch (U.S. Pat. 6862834).
In regard to claim 11, Hebert as modified by Mullins discloses the culling clip as claimed in claim 10 wherein the bobber assembly includes a bobber body (Mullins, Figs. 1-2, where the bobber assembly includes a bobber body 30) and a bobber label (Mullins, Figs. 1-2, where the bobber body 30 has a label on the outside surface). Hebert as modified by Mullins does not disclose a bobber which has an adjustable weight indicator. Coles discloses a bobber which has an adjustable weight indicator (Fig. 1, where there is an adjustable weight indicator 36 attached to a bobber 32). Hebert and Coles are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins such that a bobber which has an adjustable weight indicator in view of Coles. The motivation would have been to clearly indicate the weight of the specific fish attached to the assembly.
Hebert as modified by Mullins and Coles does not disclose the bobber assembly includes a removably attachable bobber label. Basch discloses a removably attachable label (Figs. 1-3 and Column 2 lines 40-46, where there is a label 10 which is removably attachable). Hebert and Basch are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins and Coles such that the bobber assembly includes a removably attachable bobber label in view of Basch, since the removable label of Basch could be used to indicate weight or size of the fish on the bobber assembly of Hebert as modified by Mullins and Coles. The motivation would have been to provide an alternative means for adjustably indicating the weight or size of the fish, which can be easily attached or detached from the bobber assembly.
In regard to claim 12, Hebert as modified by Mullins, Coles, and Basch discloses the culling clip as claimed in claim 11 wherein the bobber body is tapered as it extends downwardly (Mullins, Figs. 1-2, where the bobber body 30 is tapered as it extends downwardly toward the attachment device 40).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Mullins (U.S. Pub. 20090107028), Coles (U.S. Pat. 5987808), and Basch (U.S. Pat. 6862834) as applied to claim 11, and further in view of Harris (U.S. Pat. 4831762).
In regard to claim 13, Hebert as modified by Mullins, Coles, and Basch discloses the culling clip as claimed in claim 11. Hebert as modified by Mullins, Coles, and Basch does not disclose the bobber label is one of glow-in-the-dark and fluorescent material. Harris discloses the float at least has a fluorescent material (Fig. 1 and Column 2 lines 28-33, where the float surfaces 12 and 13 include a fluorescent material). Hebert and Harris are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins, Coles, and Basch such that the bobber label is one of glow-in-the-dark and fluorescent material in view of Harris, since the fluorescent material of Harris could be used with the bobber label of Hebert as modified by Mullins, Coles, and Basch. The motivation would have been to allow the user to more easily see the device at night or under poor lighting conditions, due to the reflective properties of the fluorescent material.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Mullins (U.S. Pub. 20090107028) as applied to claim 14, and further in view of Seal (U.S. Pub. 20180220629).
In regard to claim 15, Hebert as modified by Mullins discloses the culling clip as claimed in claim 14. Hebert as modified by Mullins does not disclose the bobber assembly attachment device includes a split ring. Seal discloses the fishing stringer assembly attachment device includes a split ring (Figs. 2-4 and Paragraphs [0028] and [0032], where the fishing stringer assembly attachment device includes a split ring 134). Hebert and Seal are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins such that the bobber assembly attachment device includes a split ring in view of Seal, since the split ring of Seal could be used with the bobber assembly of Hebert as modified by Mullins. The motivation would have been to allow the user to conveniently and quickly detach the bobber assembly from the clip body, while not risking accidental detachment when using the device. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Mullins (U.S. Pub. 20090107028) as applied to claim 10, and further in view of Pope (U.S. Pub. 20160353726).
In regard to claim 16, Hebert as modified by Mullins discloses the culling clip as claimed in claim 10. Hebert as modified by Mullins does not disclose the bobber assembly is attachable to a weigh scale. Pope discloses the bobber assembly is attachable to a weigh scale (Fig. 1C, where the culling tag bobber assembly is attachable to a weigh scale 102). Hebert and Pope are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins such that the bobber assembly is attachable to a weigh scale in view of Pope. The motivation would have been to allow the user to weigh each fish without having to remove the culling tag and bobber assembly attached to the fish. 
In regard to claim 17, Hebert as modified by Mullins and Pope discloses the culling clip as claimed in claim 16 wherein the weigh scale is a balance beam weigh scale for determining the relative weight between two fish attached at either end of the weigh scale (Pope, Fig. 1C and Paragraphs [0064-0066], where the weigh scale 102 is a balance beam weigh scale 104 for determining the relative weight between two fish attached at either end of the weigh scale 102).
In regard to claim 18, Hebert as modified by Mullins and Pope discloses the culling clip as claimed in claim 17 wherein the balance beam weigh scale has a balance beam with a lanyard slot (Pope, Fig. 1C, where there is at least a lanyard slot 112a/112b on the balance beam weigh scale 104) and bobber saddle for receiving the bobber assembly (Mullins, Fig. 1, where there is at least a bobber saddle 10 for receiving the bobber assembly). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins and Pope such that there was a bobber saddle for receiving the bobber assembly at each end thereof. The motivation would have been to allow the bobber assembly to be securely situated on the balance beam weigh scale, thereby minimizing excessive swaying which would influence weight measurements.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Pope (U.S. Pub. 20160353726).
In regard to claim 19, Hebert discloses the culling clip as claimed in claim 1. Hebert does not disclose the culling clip body is attachable to a weigh scale. Pope discloses the culling clip body is attachable to a weigh scale (Fig. 1C, where the culling clip body is attachable to a weigh scale 102). Hebert and Pope are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert such that the culling clip body is attachable to a weigh scale in view of Pope. The motivation would have been to allow the user to weigh each fish without having to remove the culling clip attached to the fish.
In regard to claim 20, Hebert as modified by Pope discloses the culling clip as claimed in claim 19 wherein the weigh scale is a balance beam weigh scale for determining the relative weight between two fish attached at either end of the weigh scale (Pope, Fig. 1C and Paragraphs [0064-0066], where the weigh scale 102 is a balance beam weigh scale 104 for determining the relative weight between two fish attached at either end of the weigh scale 102).
In regard to claim 21, Hebert as modified by Pope discloses the culling clip as claimed in claim 20 wherein the balance beam weigh scale has a balance beam with a clip seat for receiving the culling clip body at each end thereof (Pope, Fig. 1C, where there is at least a clip seat 112a/112b (which at least receives the culling clip body at each end thereof) on the balance beam weigh scale 104).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Pope (U.S. Pub. 20160353726) as applied to claim 21, and further in view of Mullins (U.S. Pub. 20090107028).
In regard to claim 22, Hebert as modified by Pope discloses the culling clip as claimed in claim 21. Hebert as modified by Pope does not disclose the balance beam further includes a lanyard slot and bobber saddle for receiving a bobber assembly at each end thereof. Mullins discloses a culling device holder with a lanyard slot and bobber saddle for receiving a bobber assembly (Figs. 1-3, where there is at least a lanyard slot and bobber saddle for the lanyard 50 and bobber 30). Hebert and Mullins are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Pope such that the balance beam further includes a lanyard slot and bobber saddle for receiving a bobber assembly at each end thereof in view of Mullins, since the lanyard slot and bobber saddle of Mullins could be used with the balance beam of Hebert as modified by Pope. The motivation would have been to allow the bobber assembly to be securely situated on the balance beam weigh scale, thereby minimizing excessive swaying which would influence weight measurements.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hebert (U.S. Pat. 10111412) in view of Mullins (U.S. Pub. 20090107028) as applied to claim 26, and further in view of Pope (U.S. Pub. 20160353726).
In regard to claim 27, Hebert as modified by Mullins discloses the culling clip system as claimed in claim 26. Hebert as modified by Mullins does not disclose a balance beam weigh scale. Pope discloses a balance beam weigh scale (Fig. 1C, where the culling tag bobber assembly is attachable to a balance beam weigh scale 104). Hebert and Pope are analogous because they are from the same field of endeavor which include fishing devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Hebert as modified by Mullins such that a balance beam weigh scale in view of Pope. The motivation would have been to allow the user to weigh each fish without having to remove the culling tag and bobber assembly attached to the fish.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of fishing devices and clip devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647